DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                    GREEN TREE SERVICING, LLC,
                            Appellant,

                                    v.

                            GLORIA GOINS,
                               Appellee.

                             No. 4D14-4722

                             [June 1, 2016]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; William L. Roby, Judge; L.T. Case No. 562010CA003786.

   Kimberly N. Hopkins, Ronald M. Gaché and Ileen J. Cantor of Shapiro,
Fishman & Gaché, LLP, Tampa, for appellant.

  Justin S. Orosz of The Ticktin Law Group, P.A., Deerfield Beach, for
appellee.

PER CURIAM.

   The appellant, Green Tree Servicing, appeals a final judgment in favor
of the homeowner, in which the court concluded that strict compliance
with the notice of default provisions in paragraph twenty-two of the
mortgage was necessary. Specifically, the court found that because the
notice provided by Green Tree failed to use the exact language contained
in that paragraph, Green Tree had failed to comply with a condition
precedent. In Lopez v. JPMorgan Chase Bank, 187 So. 3d 343, 345 (Fla.
4th DCA 2016), decided after the final judgment in this case, we held that
“a notice of default need only substantially comply with a mortgage’s
condition precedent.” Lopez considered a notice of default with the
identical language as the notice sent in this case and held that it
substantially complied with paragraph twenty-two, thus satisfying the
condition precedent to foreclosure under the mortgage. Consistent with
Lopez, we reverse the final judgment and remand for further proceedings.


CIKLIN, C.J., WARNER and GERBER, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2